Exhibit (a)(1)(A) AVISTAR COMMUNICATIONS CORPORATION OFFER TO EXCHANGE CERTAIN OUTSTANDING OPTIONS FOR NEW OPTIONS This document constitutes part of the prospectus relating to the Avistar Communications Corporation 2000 Stock Option Plan, as amended, the Avistar Communications Corporation 2000 Director Option Plan, as amended, and the Avistar Communications Corporation 2009 Equity Incentive Plan covering securities that have been registered under the Securities Act of 1933, as amended. May18, AVISTAR COMMUNICATIONS CORPORATION Offer to Exchange Certain Outstanding Options for New Options This offer and the related withdrawal rights will expire at 9:00p.m., Pacific Time, on June15, 2010 unless we extend the expiration date. By this offer, Avistar Communications Corporation and our subsidiary (collectively referred to as “Avistar,” the “Company,” “we,” “our” or “us”) are giving eligible service providers, including our employees, executive officers and non-employee directors (but specifically excluding our consultants), the opportunity to exchange outstanding options granted after June16, 2000 under either our 2000 Stock Option Plan or our 2000 Director Option Plan with an exercise price of $0.68 per share or higher for a new grant of a lesser number of new options under our 2009 Equity Incentive Plan.Eligible service providers will have the opportunity to exchange these options for new options regardless of whether the options are vested or unvested. If you participate in the offer, the number of new options that you receive will depend on the number of options you exchange and the exercise price of those options. We will grant new options following the expiration of the offer but on the same U.S. calendar day on which we cancel the exchanged options (the “new grant date”).The new grant date will be June15, 2010, unless we extend the expiration date.If the expiration date is extended, the new grant date similarly will be delayed.The new options will be granted under the Company’s 2009 Equity Incentive Plan. The new vesting schedule that will apply to the new options is explained in Section9 of this Offer to Exchange Certain Outstanding Options for New Options (the “Offer to Exchange”).Vesting is conditioned upon your continued service with us through each applicable vesting date, subject to the terms of your new option agreement. Our common stock is traded on the over-the-counter market under the symbol “AVSR.PK”On May14, 2010, the closing price of our common stock was $0.53 per share.You should evaluate the risks related to our business, our common stock, and this offer, and review current market quotes for our common stock, among other factors, before deciding whether to participate in this offer. This offer is not conditioned on a minimum number of options being submitted for exchange or a minimum number of eligible service providers participating.However, this offer is subject to various conditions, including the approval of the offer by our stockholders. See “Risks of Participating in the Offer” beginning on page14 for a discussion of risks that you should consider before participating in this offer. IMPORTANT If you choose to participate in the offer, you must deliver a properly completed election form via facsimile or e-mail (via PDF or similar imaged document file) before the deadline, currently expected to be 9:00p.m., Pacific Time, on June15, 2010 to: Deb Laudo Avistar Communications Corporation Fax: (650)525-1357 E-mail:dlaudo@avistar.com Only responses that are complete, signed and actually received by Avistar by the deadline will be accepted.Avistar intends to confirm the receipt of your election form and/or any withdrawal form by e-mail or U.S. mail within two (2) U.S. business days.If you have not received a confirmation, it is your responsibility to confirm that we have received your election form and/or withdrawal form.Responses submitted by any other means, including hand delivery, interoffice, U.S. mail (or other post) and Federal Express (or similar delivery service) are not permitted. Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or passed judgment upon the accuracy or adequacy of this offer.Any representation to the contrary is a criminal offense. You should direct questions about this offer and requests for additional copies of this Offer to Exchange and the other offer documents to either Deb Laudo or Elias MurrayMetzger by phone at (650)525-3328 or (650)525-3339 or e-mail at dlaudo@avistar.com or emurraymetzger@avistar.com. Neither Avistar nor its employees will provide tax advice specific to an individual’s circumstances or make any recommendation.We recommend that you discuss the personal tax consequences of this offer with your personal financial, legal and/or tax advisor. Offer to Exchange dated May18, 2010 You should rely only on the information contained or incorporated by reference in this Offer to Exchange or documents to which we have referred you.We have not authorized anyone to provide you with different information.We are not making an offer of the new options in any jurisdiction where the offer is not permitted.However, we may, at our discretion, take any actions necessary for us to make the offer to holders of options in any of these jurisdictions.You should not assume that the information provided in this Offer to Exchange is accurate as of any date other than the date shown on the first page of this Offer to Exchange.This Offer to Exchange summarizes various documents and other information.These summaries are qualified in their entirety by reference to the documents and information to which they relate. TABLE OF CONTENTS Page SUMMARY TERM SHEET AND QUESTIONS AND ANSWERS 1 RISKS OF PARTICIPATING IN THE OFFER 14 THE OFFER 29 1. Eligibility 29 2. Number of options; expiration date 29 3. Purposes of the offer 32 4. Procedures for electing to exchange options 33 5. Withdrawal rights and change of election 35 6. Acceptance of options for exchange and issuance of new options 36 7. Conditions of the offer 37 8. Price range of shares underlying the options 39 9. Source and amount of consideration; terms of new options 39 10. Information concerning Avistar 44 11. Interests of directors and executive officers; transactions and arrangements concerning the options. 45 12. Status of options acquired by us in the offer; accounting consequences of the offer 46 13. Legal matters; regulatory approvals 47 14. Material U.S. federal income tax consequences 47 15. Extension of offer; termination; amendment 50 16. Fees and expenses 50 17. Additional information 51 18. Financial statements 52 19. Miscellaneous 52 SCHEDULE A Information Concerning the Executive Officers and Directors of Avistar Communications Corporation A-1 SCHEDULE B A Guide to Issues for Non-U.S. Service Providers United Kingdom B-1 SUMMARY TERM SHEET AND QUESTIONS AND ANSWERS The following are answers to some of the questions that you may have about this offer.You should read carefully this entire Offer to Exchange, the accompanying cover letter from Robert F. Kirk, our Chief Executive Officer, dated May18, 2010, and the election and withdrawal forms together with their associated instructions.This offer is made subject to the terms and conditions of these documents, as they may be amended from time to time.The information in this summary is not complete.Additional important information is contained in the remainder of this Offer to Exchange and the other offer documents.We have included in this summary references to other sections in this Offer to Exchange to help you find more complete information with respect to these topics. Q1. What is the offer? A1. This offer is a voluntary opportunity for eligible service providers to exchange outstanding options granted after June16, 2000 under either the 2000 Plan or the Director Plan with an exercise price of $0.68 per share or higher for a lesser number of new options. The following are some terms that are frequently used in this Offer to Exchange. Terms Used in This Offer to Exchange “cancellation date” refers to the same U.S. calendar day as the expiration date.This is the date when exchanged options will be cancelled.The cancellation date will be June15, 2010, unless we extend the expiration date. “change in control” refers to a “Change in Control” as defined in the 2009
